Citation Nr: 0301311	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-02 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUE

Entitlement to service connection for right foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968 and from June 1980 to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.

2.  The service medical records are negative for any 
subjective complaints or clinical findings of a right foot 
disability.

3.  Post-service fibromas of the right foot were first 
present many years after service, and there is no clinical 
evidence linking them to service.


CONCLUSION OF LAW

A right foot disability was not incurred in or aggravated 
by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
State. 2096 (2000) (codified at 38 U.S.C.A.  §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West Supp. 
2002)).  The VCAA revises VA's obligations including in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits, as well 
as the development responsibilities of the claimant and of 
the VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist claimants in 
obtaining evidence necessary to substantiate their claims.  
See 38 U.S.C.A. § 5103A (West Supp. 2002).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. 

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which was effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.

With respect to notice, in rating decisions, a statement 
of the case, and RO letters, to specifically include a 
February 2001 letter, the appellant was informed of the 
evidence necessary to establish service connection for 
right foot disability and of the VA's development 
activity.  As such, the VA duty to notify has been met.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet App. June 
19, 2002).  

The Board notes that in a claim for compensation benefits, 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA 
determines that such an examination or opinion is 
necessary to make a decision on the claim. A medical 
examination or opinion is necessary if the information and 
evidence of record is not sufficient for VA to make a 
decision on the claim, but: (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disorder.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).

The veteran has claimed entitlement to service connection 
for a right foot disability, which he asserts is the 
result of a motor vehicle accident in service.  Service 
medical reports are of record, and VA post service 
treatment records have been obtained.  Additional 
development has not been deemed necessary by VA, and the 
veteran has not identified any outstanding evidence.  In 
this regard, as will be outlined later in this decision, 
there is no medical evidence documenting a right foot 
disorder until the early 1990's, when the veteran received 
treatment for fibromas of the right foot, almost a decade 
after he was discharged from service.  Therefore, any 
medical opinion of a nexus with unsubstantiated 
subjectively-reported service medical history is of no 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993) ; 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [generally 
observing that the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].  Hence, the Board concludes 
that all relevant data has been obtained for determining 
the merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid 
the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Relevant law and regulations

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in active service  38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in active service or during the presumptive period; 
and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Factual Background

The veteran contends, in essence, that he currently has a 
right foot disability which is the result of a motor 
vehicle accident in service when his right foot was caught 
in-between the motor vehicle's body and the right front 
door.  

Service medical records from the veteran's first period of 
service include a June 1967 treatment report indicating 
that the veteran had been involved in a motor vehicle 
accident the previous day, and that he had "jammed" his 
right ankle in the door.  He complained that the right 
ankle was swollen and painful.  X-rays of the right ankle 
were negative for any evidence of fracture or laxation.  A 
July 1967 treatment report reflects that the veteran 
received treatment for a minor strain of ligaments under 
the right medial malleolus, which was noted to have been 
secondary to a minor injury.  Treatment was not needed.  A 
January 1968 service separation examination report 
reflects that the veteran's feet were "normal" at 
discharge.  A June 1968 Air Force enlistment examination 
report reflects that the veteran's feet were noted to have 
been "abnormal."  In this regard, it was noted that the 
veteran had second degree pes planus.  A June 1968 Report 
of Medical History report reflects that the veteran denied 
having any foot trouble.  The remainder of the service 
medical records from the veteran's second period of 
service with the United States Air Force are negative for 
any subjective complaints or clinical findings referable 
to the right foot.  A July 1984 retirement examination 
report reflects that the veteran's feet were reported as 
normal.  A July 1984 Report of Medical History report 
reflects that the veteran reported having had foot 
trouble.  

Pertinent post-service private and VA examination and 
treatment reports, dating from 1986 to 2002, include an 
August 1992 VA outpatient report reflecting that the 
veteran had plantar fibromas on the arch area of the right 
foot.  A November 1996 VA outpatient report reflects that 
the veteran reported having fibromas removed from the 
right foot.  At that time, assessments of plantar 
fibromatosis, lipoma and fibroma were recorded.  When seen 
in the VA outpatient clinic in January 1997, the veteran 
reported having a lump removed from the right foot in 
1994.  A September 1997 VA treatment report reflects that 
the veteran reported a history with respect to the right 
foot since 1992.  When seen in the VA outpatient clinic in 
August 2000, the veteran reported having right foot cramps 
from "old injuries."  

Analysis 

The service medical records show no complaints or findings 
suggestive of a right foot disability.  While it is true, 
as alleged, that the veteran injured his right ankle in a 
motor vehicle accident, a right foot disability has not 
been shown to result therefrom.  It is significant to 
observe that a clinical evaluation of the feet at 
discharge in January 1968 was "normal."  In addition, 
service medical records from the veteran's second period 
of service are negative for any subjective complaints or 
clinical evidence of a right foot disability.  A July 1984 
retirement examination report reflects that the veteran's 
feet were reported as "normal."  Accordingly, there is no 
clinical evidence in the service medical records that the 
veteran had any right foot disability.  In addition, the 
Board points out that fibromas of the right foot were not 
demonstrated until the early 1990's, almost a decade after 
the veteran was discharged from service.  The veteran has 
not referred to any clinical evidence that would establish 
that any right foot disability, manifested by fibromas of 
the right foot, had their onset in service.  

Although the veteran believes that he has a right foot 
disability which has its onset during service, as a lay 
person he is not capable of opining on matters requiring 
medical knowledge or expertise.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board concludes that the 
medical evidence of record is of greater probative value 
than the veteran's statements regarding the onset of any 
right foot disability.  The Board finds, therefore, that 
the weight of the evidence is against the claim for 
service connection for a right foot disability. 

In light of the fact that any right foot disability had 
its onset many years after service and that there is no 
clinical evidence to show that it is related to service, 
the veteran's claim must be denied.


ORDER

Service connection for a right foot disability is denied. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

